

117 HR 919 IH: Emergency Unemployment Relief for Nonprofits Act
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 919IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. Casten (for himself and Ms. DelBene) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title IX of the Social Security Act to extend and increase emergency unemployment relief for governmental entities and nonprofit organizations, and for other purposes.1.Short titleThis Act may be cited as the Emergency Unemployment Relief for Nonprofits Act. 2.Extension of emergency unemployment relief for governmental entities and nonprofit organizations(a)In generalSection 903(i)(1)(D) of the Social Security Act (42 U.S.C. 1103(i)(1)(D)) is amended by striking March 14, 2021 and inserting October 3, 2021.(b)Increase in reimbursement rateSection 903(i)(1)(B) of such Act (42 U.S.C. 1103(i)(1)(B)) is amended—(1)in the first sentence, by inserting and except as otherwise provided in this subparagraph after as determined by the Secretary of Labor; and(2)by inserting after the first sentence the following: With respect to the amounts of such compensation paid for weeks of unemployment beginning after March 31, 2021, and ending on or before October 3, 2021, the preceding sentence shall be applied by substituting 75 percent for one-half.. 